 Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 1 of 15 Page ID #:1



 1 Frank S. Hedin (SBN 291289)
   HEDIN HALL LLP
 2 1395 Brickell Avenue, Suite 1140
   Miami, Florida 33131
 3 Telephone: (305) 357-2107
   Facsimile: (305) 200-8801
 4 Email: fhedin@hedinhall.com

 5 Eugene Y. Turin (pro hac vice to be filed)
   MCGUIRE LAW, P.C.
 6 55 W. Wacker Drive, 9th Fl.
   Chicago, Illinois 60601
 7 Telephone: (312) 893-7002
   Email: eturin@mcgpc.com
 8
   Counsel for Plaintiff and the Putative Class
 9
10                          UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
   BAILIN HUMMITSCH, individually                    Case No. _______________
13 and on behalf of all others similarly
   situated,
14                                                   CLASS ACTION
           Plaintiff,
15
   v.                                                CLASS ACTION COMPLAINT
16
   REDBOX AUTOMATED RETAIL,
17 LLC,

18          Defendant.

19
           Plaintiff Bailin Hummitsch, individually and on behalf of all others similarly
20
     situated, complains and alleges as follows based on personal knowledge as to herself,
21
     on the investigation of her counsel, and on information and belief as to all other matters.
22
     Plaintiff believes that substantial evidentiary support exists for the allegations set forth
23

24
25    CLASS ACTION COMPLAINT                                Civil Case No.: _____________
26
  Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 2 of 15 Page ID #:2



 1 in this complaint, and that a reasonable opportunity for discovery will reveal such

 2 evidence.

 3                                  NATURE OF ACTION

 4         1.     Plaintiff brings this Class Action Complaint for legal and equitable

 5 remedies resulting from the illegal actions of Redbox Automated Retail, LLC

 6 (“Defendant”) in sending automated text message advertisements to her cellular

 7 telephone and the cellular telephones of numerous other individuals across the state of

 8 California, in clear violation of the Telephone Consumer Protection Act, 47 U.S.C. §

 9 227 (“TCPA”).

10                              JURISDICTION AND VENUE

11         2.     The Court has subject-matter jurisdiction over this action pursuant to 28

12 U.S.C. § 1331 and 47 U.S.C. § 227.

13         3.     Personal jurisdiction and venue are proper because Plaintiff resides in

14 Palmdale, California, which is located within this District; because Defendant directed

15 the subject TCPA-violative text messages into this District by transmitting them to a

16 cellular telephone number assigned to Plaintiff that bears an area code (661)

17 corresponding to geographic locations exclusively within California and within this

18 District; and because Plaintiff received such text messages in California and within this

19 District, such that Plaintiff’s claims alleged herein arose in substantial part from actions

20 that Defendant directed into, and from harm that was felt by Plaintiff in, this California-

21 based District.

22

23

24

25    CLASS ACTION COMPLAINT                     2         Civil Case No.: _____________
26
 Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 3 of 15 Page ID #:3



 1                                         PARTIES

 2         4.     Plaintiff Bailin Hummitsch is an individual and a “person” as defined by

 3 47 U.S.C. § 153(39). Plaintiff Hummitsch is a resident and citizen of Palmdale,

 4 California.

 5         5.     Defendant Redbox Automated Retail, LLC is the operator of a national

 6 DVD, Blu-ray, and video game rental service. Defendant is a Delaware corporation

 7 that maintains its headquarters in Oakbrook Terrace, Illinois. Defendant is a “person”

 8 as defined by 47 U.S.C. § 153(39).

 9           THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

10         6.     “Americans passionately disagree about many things. But they are largely
     united in their disdain for robocalls.” Barr v. Am. Ass'n of Political Consultants, Inc,
11
     No. 19-631, 2020 WL 3633780, at *2 (U.S. July 6, 2020).
12
           7.     Thus, in 1991, with overwhelming public support, “Congress passed and
13
     President George H. W. Bush signed the Telephone Consumer Protection Act” to
14
     combat against these instrusive calls. Id., at *3; see also id. (“The [TCPA] responded
15
     to a torrent of vociferous consumer complaints about intrusive robocalls.”). “A leading
16
     Senate sponsor of the TCPA captured the zeitgeist in 1991, describing robocalls as ‘the
17
     scourge of modern civilization. They wake us up in the morning; they interrupt our
18
     dinner at night; they force the sick and elderly out of bed; they hound us until we want
19
     to rip the telephone right out of the wall.’” Id. (quoting 137 Cong. Rec. 30821 (1991)).
20
     “In enacting the TCPA, Congress found that banning robocalls was ‘the only effective
21
     means of protecting telephone consumers from this nuisance and privacy invasion.’ To
22
     that end, the TCPA imposed various restrictions on the use of automated telephone
23
     equipment.” Barr, 2020 WL 3633780, at *3 (citation omitted).
24

25    CLASS ACTION COMPLAINT                    3         Civil Case No.: _____________
26
 Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 4 of 15 Page ID #:4



 1        8.     “As relevant here, one restriction prohibit[s] ‘any call (other than a call

 2 made for emergency purposes or made with the prior express consent of the called

 3 party) using any automatic telephone dialing system or an artificial or prerecorded

 4 voice’ to ‘any telephone number assigned to a paging service, cellular telephone

 5 service, specialized mobile radio service, or other radio common carrier service, or any

 6 service for which the called party is charged for the call.’” Id. (quoting 47 U.S.C. §

 7 227(b)(1)(A)(iii)). This restriction “bars both automated voice calls and automated text

 8 messages.” Id., at *3 n.1 (citing See In re Rules and Regulations Implementing the

 9 Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, 14115 (2003)).

10        9.     Moreover, as implemented by the Federal Communications Commission

11 (“FCC”), the TCPA requires callers to obtain recipients’ prior “express written

12 consent” prior to transmitting autodialed calls or text messages containing

13 “advertising” or “telemarketing” material. See 47 C.F.R. § 64.1200(a)(2) (barring any

14 call, including any text message, “[t]]hat includes or introduces an advertisement or

15 constitutes telemarketing, using an automatic telephone dialing system or an artificial

16 or prerecorded voice, to any of the lines or telephone numbers described in paragraphs

17 (a)(1)(i) through (iii) of this section, other than a call made with the prior express

18 written consent of the called party”).

19        10.    According to findings by the FCC, autodialed calls and text messages are

20 prohibited because receiving them is a greater nuisance and more invasive than

21 receiving live or manually dialed telephone solicitations. The FCC also recognized

22 that wireless customers are charged for such incoming calls and texts whether they pay

23 in advance or after the minutes are used. Moreover, because cellular telephones are

24

25    CLASS ACTION COMPLAINT                   4         Civil Case No.: _____________
26
 Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 5 of 15 Page ID #:5



 1 carried on their owners’ persons, unsolicited calls and texts transmitted to such devices

 2 via an autodialer are distracting and aggravating to their recipients and intrude upon

 3 their recipients’ seclusion.

 4         11.    Thus, “[f]or nearly thirty years, the people’s representatives in Congress

 5 have been fighting back” on behalf of American consumers to combat against the

 6 proliferation of these invasive, autodialed calls and text messages. Barr, 2020 WL

 7 3633780, at *2. Nevertheless, despite the restrictions imposed by the TCPA, still today

 8 “[t]he Federal Government receives a staggering number of complaints about

 9 robocalls—3.7 million complaints in 2019 alone.” Id.

10               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

11         12.    Plaintiff Hummitsch was at all times mentioned herein the subscriber or

12 customary user of the cellular telephone number (661) ***-3207 (the “3207 Number”).

13 The 3207 Number is, and at all times mentioned herein was, assigned to a cellular

14 telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii) within the state of

15 California.

16         13.    During the preceding four years, Defendant transmitted, by itself or

17 through an intermediary or intermediaries, multiple text messages to Plaintiff’s 3207

18 Number and at least one text message (that was identical to or substantially the same

19 as those received by Plaintiff) to each member of the putative Class. All of the subject

20 text messages sent to Plaintiff and the members of the putative Class constituted

21 “advertisements” or “telemarketing” messages within the meaning of the TCPA and its

22 implementing regulations because each such message was aimed at promoting the

23 commercial availability of Defendant’s products and services and ultimately selling

24

25    CLASS ACTION COMPLAINT                   5         Civil Case No.: _____________
26
 Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 6 of 15 Page ID #:6



 1 such products and services. Defendant offered such products and services for sale to

 2 Plaintiff and the members of the putative class for the purpose of deriving commercial

 3 profit from the purchase of any such products or services ultimately made by Plaintiff

 4 and members of the proposed Class.

 5        14.    All of the subject text messages received by Plaintiff and the members of

 6 the putative Class were transmitted by or on behalf of Defendant without the requisite

 7 prior “express written consent” of Plaintiff or any other member of the putative Class.

 8        15.    For example, on or about November 29, 2018, Defendant transmitted or

 9 caused to be transmitted, without Plaintiff’s prior “express written consent,” a text

10 message to the 3207 Number that stated as follows:

11               Join Redbox Perks to earn free stuff! Plus, you can play
                 Winter Spin for your chance to win one of 1000s of instant
12               prizes! Join now: http://m.rbx.me/w5YL7o
13 The link in the above-depicted text message redirected to a website operated and

14 maintained by or on behalf of Defendant, where Defendant makes available for sale

15 and advertises its products and services to consumers for commercial profit.

16        16.    Each unsolicited text message sent by or on behalf of Defendant to

17 Plaintiff’s cellular telephone number originated from the telephone number 727272,

18 which is a dedicated SMS short code leased or owned by or on behalf of Defendant

19 that Defendant uses to transmit text messages to consumers en masse, in an automated

20 fashion and without human intervention.

21        17.    Because Plaintiff’s cellular phone alerts her whenever she receives a text

22 message, each unsolicited text message transmitted by or on behalf of Defendant to

23

24

25    CLASS ACTION COMPLAINT                  6         Civil Case No.: _____________
26
 Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 7 of 15 Page ID #:7



 1 Plaintiff’s cellular telephone number invaded Plaintiff’s privacy and intruded upon

 2 Plaintiff’s seclusion upon receipt.

 3        18.    All telephone contact by Defendant or affiliates, subsidiaries, or agents of

 4 Defendant to Plaintiff’s cellular telephone number and to the numbers belonging to the

 5 unnamed Class members occurred using an “automatic telephone dialing system” as

 6 defined by 47 U.S.C. § 227(b)(1)(A). Specifically, Defendant utilized an “automatic

 7 telephone dialing system” because all such text messages were sent from a dedicated

 8 SMS short code used for the exclusive purpose of transmitting text messages to

 9 consumers en masse; because the subject text messages contained the same or

10 substantially the same generic, pro forma content; because the dialing equipment

11 utilized by or on behalf of Defendant to send such messages includes features

12 substantially similar to a predictive dialer, inasmuch as it is capable of making or

13 initiating numerous calls or texts simultaneously (all without human intervention); and

14 because the hardware and software used by or on behalf of Defendant to make or

15 initiate such messages have the capacity to store, produce, and dial random or

16 sequential numbers, and to receive and store lists of telephone numbers, and to then

17 dial such numbers, en masse, in an automated fashion without human intervention.

18        19.    And indeed, Defendant actually transmitted the text messages at issue in

19 this case to Plaintiff and all other putative Class members in an automated fashion and

20 without human intervention, with hardware and software that have the capacity to store,

21 produce, and dial random or sequential numbers and which received and stored

22 telephone numbers and then automatically dialed such numbers.

23

24

25    CLASS ACTION COMPLAINT                   7         Civil Case No.: _____________
26
 Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 8 of 15 Page ID #:8



 1         20.   Neither Plaintiff nor any other member of the putative Class provided their

 2 prior “express written consent” to Defendant or any affiliate, subsidiary, or agent of

 3 Defendant to transmit the subject text message advertisements to Plantiff’s 3207

 4 Number or to any other Class member’s cellular telephone number by means of an

 5 “automatic telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

 6         21.   None of Defendant’s text messages to Plaintiff’s 3207 Number or to any

 7 other putative Class member’s cellular telephone number was sent for an emergency

 8 purpose.

 9                                 CLASS ALLEGATIONS

10         22.   Class Definition. Plaintiff brings this civil class action on behalf of herself

11 individually and on behalf of all other similarly situated persons as a class action

12 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to

13 represent is comprised of and defined as follows:

14               All persons who, at any time between the four years
                 preceding the filing of this action and the present:
15
                 (1) subscribed to a cellular telephone service;
16
                 (2) in connection with such service, was assigned a
17                   telephone number bearing an area code that corresponds
                     to geographic locations exclusively within California;
18                   and
19               (3) received, at such cellular telephone number, at least one
                     text message promoting Defendant’s goods or services
20                   from the SMS short-code 727272.
21         23.   Excluded from the class are Defendant, its officers and directors, members

22 of the immediate families of the foregoing, legal representatives, heirs, successors, or

23 assigns of the foregoing, and any entity in which Defendant has a controlling interest.

24

25    CLASS ACTION COMPLAINT                    8          Civil Case No.: _____________
26
  Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 9 of 15 Page ID #:9



 1         24.    Plaintiff reserves the right to modify the definition of the Class (or add

 2 one or more subclasses) after further discovery.

 3         25.    Plaintiff and all Class members have been impacted and harmed by the

 4 acts of Defendant or its affiliates, agents, or subsidiaries acting on its behalf.

 5         26.    This Class Action Complaint seeks injunctive relief and monetary

 6 damages.

 7         27.    Defendant or any affiliates, subsidiaries, or agents of Defendant have

 8 acted on grounds generally applicable to the Class, thereby making final injunctive

 9 relief and corresponding declaratory relief with respect to the Class as a whole

10 appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA

11 violations complained of herein are substantially likely to continue in the future if an

12 injunction is not entered.

13         28.    This action may properly be brought and maintained as a class action

14 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies

15 the numerosity, typicality, adequacy, commonality, predominance, and superiority

16 requirements.

17         29.    On application by Plaintiff’s counsel for class certification, Plaintiff may

18 also seek certification of subclasses in the interests of manageability, justice, or judicial

19 economy.

20         30.    Numerosity. The Class is comprised of millions of persons, rendering it

21 impractical to join each member of the Class as a named plaintiff. Because the size

22 and relatively modest value of the claims of the individual members of the Class

23 renders joinder impractical, utilization of the class action mechanism is the most

24

25    CLASS ACTION COMPLAINT                     9         Civil Case No.: _____________
26
Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 10 of 15 Page ID #:10



 1 economically feasible means of determining and adjudicating the merits of this

 2 litigation.

 3         31.   Typicality. Plaintiff received at the 3207 Number (a cellular telephone

 4 number bearing a 661 area code, which corresponds to geographic locations

 5 exclusively within California) at least one text message from Defendant that originated

 6 from the telephone number 727272. Consequently, Plaintiff’s claims are typical of the

 7 claims of the members of the Class, and Plaintiff’s interests are consistent with and not

 8 antagonistic to those of the other Class members she seeks to represent. Plaintiff and

 9 all members of the Class have been impacted by, and face continuing harm arising out

10 of, Defendant’s TCPA-violative misconduct as alleged herein.

11         32.   Adequacy. As the proposed Class representative, Plaintiff has no interests

12 adverse to or which conflict with the interests of the absent members of the Class, and

13 she is able to fairly and adequately represent and protect the interests of such a Class.

14 Plaintiff has raised viable statutory claims of the type reasonably expected to be raised

15 by members of the Class and will vigorously pursue these claims. If necessary as the

16 litigation (including discovery) progresses, Plaintiff may seek leave to amend this Class

17 Action Complaint to modify the Class definition set forth above, add additional Class

18 representatives, or assert additional claims.

19         33.   Competency of Class Counsel. Plaintiff has retained and are represented

20 by experienced, qualified, and competent counsel committed to prosecuting this action.

21 Plaintiff’s counsel are experienced in handling complex class action claims, including

22 in particular claims brought under the TCPA (as well as other consumer protection and

23 data-privacy statutes).

24

25    CLASS ACTION COMPLAINT                   10        Civil Case No.: _____________
26
Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 11 of 15 Page ID #:11



 1         34.      Commonality and Predominance. There are well-defined common

 2 questions of fact and law that exist as to all members of the Class and predominate over

 3 any questions affecting only individual members of the Class. These common legal

 4 and factual questions, which do not vary from Class member to Class member and may

 5 be determined without reference to the individual circumstances of any Class member,

 6 include (but are not limited to) the following:

 7               a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent

 8                  text message advertisements to Plaintiff’s and Class members’ cellular

 9                  telephones from the SMS short code 727272;

10               b) Whether such text messages were sent using an “automatic telephone

11                  dialing system”;

12               c) Whether Defendant can meet its burden to show that it (or any disclosed

13                  affiliate, subsidiary, or agent of Defendant acting on its behalf) obtained

14                  prior “express written consent” within the meaning of the TCPA to

15                  transmit the subject text messages to the recipients of such messages,

16                  assuming such an affirmative defense is timely raised; and

17               d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant

18                  should be enjoined from engaging in such conduct in the future.

19         35.      Superiority. A class action is superior to other available methods for the

20 fair and efficient adjudication of this controversy because the prosecution of individual

21 litigation on behalf of each Class member is impracticable. Even if every member of

22 the Class could afford to pursue individual litigation, the court system could not;

23 multiple trials of the same factual issues would magnify the delay and expense to all

24

25    CLASS ACTION COMPLAINT                     11         Civil Case No.: _____________
26
Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 12 of 15 Page ID #:12



 1 parties and the court system. Individualized litigation would also present the potential

 2 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

 3 this action as a class action, with respect to some or all of the issues presented herein,

 4 presents few management difficulties, conserves the resources of the parties and the

 5 court system and protects the rights of each member of the Class. Plaintiff anticipates

 6 no difficulty in the management of this action as a class action. Class wide relief is

 7 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

 8 The interests of Class members in individually controlling the prosecution of separate

 9 claims is small because the statutory damages recoverable in an individual action for

10 violation of the TCPA are likewise relatively small. Management of these claims is

11 likely to present significantly fewer difficulties than are presented in many class actions

12 because the text messages at issue are all automated and because Defendant lacks any

13 record reflecting that it obtained the requisite consent from any Class member to be

14 sent such messages. Class members can be readily located and notified of this class

15 action by reference to Defendant’s records and, if necessary, the records of Defendant’s

16 affiliates, agents, or subsidiaries and cellular telephone providers.

17         36.    Additionally, the prosecution of separate actions by individual Class

18 members would create a risk of multiple adjudications with respect to them that would,

19 as a practical matter, be dispositive of the interests of other members of the Class who

20 are not parties to such adjudications, thereby substantially impairing or impeding the

21 ability of such nonparty Class members to protect their interests. The prosecution of

22 individual actions by Class members could also establish inconsistent results and/or

23 establish incompatible standards of conduct for Defendant.

24

25    CLASS ACTION COMPLAINT                    12        Civil Case No.: _____________
26
Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 13 of 15 Page ID #:13



 1                               CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
 2                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
 3
           37.    Plaintiff incorporates by reference the foregoing paragraphs of this Class
 4
     Action Complaint as if fully stated herein.
 5
           38.    Plaintiff and each member of the Class received, at a cellular telephone
 6
     number bearing an area code that corresponds to geographic locations exclusively
 7
     within California, at least one text message sent by or on behalf of Defendant from the
 8
     SMS short code 727272 during the class period. All such messages sent to Plaintiff
 9
     and the members of the proposed Class promoted the sale of Defendant’s goods or
10
     services or the commercial availability of goods or services sold by Defendant;
11
     consequently, all such messages constituted “advertising” or “telemarketing” material
12
     within the meaning of the TCPA and its implementing regulations. Additionally, all
13
     such messages from the SMS short-code 727272 were sent via the same dialing
14
     technology, which qualified as an ATDS within the meaning of the TCPA, as
15
     evidenced by the generic nature of the text messages, the use of a dedicated short code
16
     telephone number to transmit each such message, and the capacities, capabilities, and
17
     features of the dialing technology at issue, as alleged above.
18
           39.    Neither Plaintiff nor any other member of the Class provided Defendant
19
     his or her prior “express written consent” within the meaning of the TCPA to receive
20
     the autodialed text message advertisements at issue in this case.
21
           40.    Defendant’s use of an ATDS to transmit the subject text message
22
     advertisements to telephone numbers assigned to a cellular telephone service, including
23
     to Plaintiff’s 3207 Number and the numbers of all members of the proposed Class,
24

25    CLASS ACTION COMPLAINT                    13        Civil Case No.: _____________
26
Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 14 of 15 Page ID #:14



 1 absent the requisite prior “express written consent,” as set forth above, constituted

 2 violations of the TCPA by Defendant, including but not limited to violations of 47

 3 U.S.C. § 227(b)(1)(A)(iii).

 4        41.    Plaintiff and all other Class members are entitled to, and do seek, an award

 5 of $500.00 in statutory damages for each such violation of the TCPA committed by or

 6 on behalf of Defendant (or $1,500.00 for any such violations committed willfully or

 7 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 8        42.    Plaintiff, individually and on behalf of the putative Class, seek an award

 9 of attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil

10 Procedure 23.

11                                PRAYER FOR RELIEF

12        WHEREFORE, Plaintiff Bailin Hummitsch prays for relief and judgment in

13 favor of herself and the Class as follows:

14        A.     Injunctive relief sufficient to ensure Defendant refrains from violating the

15 TCPA in the future;

16        B.     Statutory damages of $500.00 for herself and each Class member for each

17 of Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such

18 violation to the extent committed willfully or knowingly);

19        C.     An Order certifying this action to be a proper class action pursuant to

20 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

21 Subclass(es) the Court deems appropriate, finding that Plaintiff is a proper

22 representative of the Class, and appointing the attorneys representing Plaintiff as

23 counsel for the Class; and

24

25    CLASS ACTION COMPLAINT                    14       Civil Case No.: _____________
26
Case 2:20-cv-06429-PA-PD Document 1 Filed 07/20/20 Page 15 of 15 Page ID #:15



 1        D.    An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from

 2 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

 3 Procedure 23.

 4                             DEMAND FOR JURY TRIAL

 5        On behalf of herself and all others similarly situated, Plaintiff demands a trial by

 6 jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so

 7 triable.

 8 Dated: July 20, 2020                    HEDIN HALL LLP
 9                                         By:      /s/ Frank S. Hedin             .
                                                        Frank S. Hedin
10
                                           Frank S. Hedin (SBN 291289)
11                                         HEDIN HALL LLP
                                           1395 Brickell Avenue, Suite 1140
12                                         Miami, Florida 33131
                                           Telephone: (305) 357-2107
13                                         Facsimile: (305) 200-8801
                                           Email: fhedin@hedinhall.com
14
                                           Eugene Y. Turin*
15                                         MCGUIRE LAW, P.C.
                                           55 W. Wacker Drive, 9th Fl.
16                                         Chicago, Illinois 60601
                                           Telephone: (312) 893-7002
17                                         Email: eturin@mcgpc.com
18                                         * Pro Hac Vice Application Forthcoming
19                                         Counsel for Plaintiff and the Putative Class
20

21

22

23

24

25   CLASS ACTION COMPLAINT                    15         Civil Case No.: _____________
26
